SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

662
TP 12-02388
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF DAVID REDMOND, PETITIONER,

                     V                                           ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Wyoming County [Mark H.
Dadd, A.J.], entered December 19, 2012) to review two determinations
of respondent. The determinations found after separate Tier II
hearings that petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination rendered March 3,
2012 is unanimously annulled on the law and facts without costs, the
petition is granted in part and respondent is directed to expunge from
petitioner’s institutional record all references to the violation of
inmate rules 113.14 (7 NYCRR 270.2 [B] [14] [iv]), 113.15 (7 NYCRR
270.2 [B] [14] [v]), 116.12 (7 NYCRR 270.2 [B] [17] [iii]), and 116.13
(7 NYCRR 270.2 [B] [17] [iv]), and the determination rendered January
13, 2012 is confirmed.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court